Judgment
The judgment appealed from will be modified so as to join Antonio Flores, in substitution of his natural mother Jiistina Flores, as plaintiff herein, in view of the evidence' introduced, as well as Sixto, Ramón, and María Bermúdez, *682the natural half brothers and sister of the plaintiffs, in one-half of the inheritance which would correspond to Nicolás Flores Cintrón, and with respect to the legitimate brothers and sister with whom they concur, in one-half of the share corresponding to each one of the legitimate children who receive no additional portion of the inheritance, provided there is sufficient within the free third, which shall be computed after deducting the funeral expenses pursuant to the Act of March 9, 1905, Compilation of the Revised Statutes and Codes of Puerto Rico 721-722 (1911 ed.), and, as thus modified, the judgment will be affirmed.
It was so decreed and ordered by the Court as witness the signature of the Chief Justice.
A. Cecil Snyder,

Chief Justice

I certify:
Ignacio Rivera,

Secretary.